Per Curiam:
The plaintiff in this case had nothing substantial on which to found a legal complaint against the defendant who, being a police officer, was bound to see tnat a breach of the peace was not committed in his presence. The workmen of the borough were on the highway, engaged in a lawful business. There was a nuisance which the municipality was bound to abate; and if the result of its work would be the occasion of injury to the plaintiff’s property, he had his lawful remedy. But, instead of resorting to this remedy, he undertook to prevent the operation of the borough by unlawful means. He was there to prevent the progress of the work by force; he was armed with an ax; he confesses that he did smash the borough’s drain pipes, and that he *523would have continued so to do but for the interference of the police officer.
Nor did Shaw abuse his authority; he, in the first place, asked the plaintiff, in a civil manner, to desist; and when he refused so to do, there was no more force used than was necessary for his removal. It is thus clear that the defendant did nothing that he was not bound to do; he but interfered to put an end to the unlawful acts of the plaintiff, and to prevent a breach of the peace which was imminent; and if Crosland suffered in consequence thereof, it was because of his own folly.
The judgment is affirmed.